Name: 2010/293/: Commission Decision of 20 May 2010 on the conclusion of an Implementing Arrangement between the European Commission and the Government of the United States of America for cooperative activities in the field of homeland/civil security research
 Type: Decision
 Subject Matter: international security;  America;  cooperation policy;  politics and public safety
 Date Published: 2010-05-21

 21.5.2010 EN Official Journal of the European Union L 125/53 COMMISSION DECISION of 20 May 2010 on the conclusion of an Implementing Arrangement between the European Commission and the Government of the United States of America for cooperative activities in the field of homeland/civil security research (2010/293/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Agreement for scientific and technological cooperation between the European Community and the Government of the United States of America (1), and in particular the second paragraph of Article 5(b) thereof, Whereas: (1) The Agreement for scientific and technological cooperation between the European Community and the Government of the United States of America (the Agreement) was approved by Council Decision 98/591/EC (2), and entered into force on 14 October 1998. It is renewable for periods of five years (3), and was extended and amended on 14 October 2008 (4). (2) Transatlantic cooperation in the field of homeland/civil security research is desirable and of mutual benefit. (3) The consensus view emerging from exploratory discussions was that an Implementing Arrangement would constitute a mechanism for simplifying joint technical and scientific activity. (4) An Implementing Arrangement to cover cooperative activities in the interdisciplinary field of homeland/civil security research (the Implementing Arrangement) has been successfully established between the Commission and the Government of the United States of America. (5) The Implementing Arrangement has no direct financial implications. Joint projects will compete for funding through normal RTD and support measures in the relevant research programmes of the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007 to 2013) (5). In accordance with the Agreement, European Union funding will be limited to the European partners. (6) The Implementing Arrangement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Implementing Arrangement between the European Commission and the Government of the United States of America for cooperative activities in the field of homeland/civil security research is approved. The text of the Implementing Arrangement is attached to this Decision. Article 2 The Commissioner responsible for DG Enterprise and Industry is authorised to sign the Implementing Arrangement on behalf of the Commission. Article 3 This Decision shall enter into force on the first day following its publication in the Official Journal of the European Union. Done at Brussels, 20 May 2010. For the Commission, On behalf of the President, Antonio TAJANI Vice-President (1) OJ L 284, 22.10.1998, p. 37. (2) OJ L 284, 22.10.1998, p. 35. (3) OJ L 335, 11.11.2004, p. 7. (4) Through an exchange of Notes Verbale between the Council of the EU, dated 15 May 2009 (reference No SGS9/06298) and the Government of the United States, Department of State, dated 6 July 2009. (5) OJ L 412, 30.12.2006, p. 1.